Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2020 has been entered. 

Claim Objections
Claim 11, lines 1, 2, 3, 4; claim 17, line 3, 4, 5 (there are two instances in line 5) is objected to because of the following informalities:  “hinge-line” should be - -hinge line- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6-7; claim 14, line 8-9; claim 20, line 13-14 recites “the second hinge line is configured to translate aft” which renders the claim indefinite because translate is defined by Oxford Dictionary as “Cause (a body) to move so that all its parts travel in the same direction, without rotation or change of shape” and by Dictionary.com as “to cause (a body) to move without rotation or angular displacement; subject to translation”.  However, the second hinge line in the instant application moves aft through rotation, so that the second hinge line, under this definition, does not translate.  For purposes of examination, translate is defined with a 
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 3604662)
Regarding claim 1, Nelson discloses a thrust reverser (Figure 1), comprising: 
a frame (Figure 1, 12, 10a, 10b, 14a, 14b); 
a first reverser door (Figure 1, 30a, 34a, 34b, 24a, 24b, 18a, 18b, 18c, 18d) pivotally mounted to the frame at a first hinge line (The hinge line through each Figure 3, 26 of Figure 1, 14a and 14b. For clarification, see Annotated Figure 3, labeled first hinge line); and 
a second reverser door (Figure  1, 30b, 34c, 34d) pivotally mounted directly to the first reverser door at a second hinge line (The hinge line through the free end of each Figure 1, 18c and 18d where 30b is attached. For clarification, see Annotated Figure 3, labeled second hinge line),
wherein upon deployment of the thrust reverser, the first hinge line is configured to remain stationary with respect to the frame and the second hinge line is configured to translate (Figure 3 and 5 show the first hinge line being stationary and the second hinge line translating aft).
Regarding claim 2, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the frame includes a longitudinal axis (The longitudinal axis through Figure 1, 10a and the middle of 14a and parallel to the central longitudinal axis of Figure 1, 12) and a first end (The left end of the frame as view in Figure 1) and a second end (The right end of the frame as viewed in Figure 1), the second end spaced along the longitudinal axis from the first end, and wherein the first reverser door is pivotally mounted to the frame proximate the second end.
Regarding claim 3, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the first reverser door includes an aft end (The aft end of Figure 1, 30a) and a first offset panel (Figure 1, 24a) positioned proximate the aft end and wherein the first offset panel is pivotally mounted to the frame at a first pivot point (The analogous Figure 3, 26 for 14a).
Regarding claim 4, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the second reverser door includes an aft end (The aft end of Figure 1, 30b) and a first offset panel (Figure 1, 34c) positioned proximate the aft end and wherein the first offset panel of the second reverser door is pivotally mounted to the first reverser door at a second pivot point (The pin through Figure 1, 18c that connects to 34c).
Regarding claim 5, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the first pivot point is positioned on a first side of the longitudinal axis (The first pivot point is on the top side of the longitudinal axis).
Regarding claim 6, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the second pivot point is positioned on a second side (The second pivot point is on the bottom side of the longitudinal axis) of the longitudinal axis opposite the first side.
Regarding claim 7, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the frame comprises a first side beam (Figure 1, 10a) having a fore end and an aft end (The fore and aft ends of Figure 1, 10a), wherein the longitudinal axis extends longitudinally from the fore end of the first side beam to the aft end of the first side beam, and wherein the first pivot point is spaced a first distance (The first pivot point is a distance above the longitudinal axis) above the longitudinal axis and the second pivot point is spaced a second distance (The second pivot point is a distance below the longitudinal axis) below the longitudinal axis.
Regarding claim 8, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the frame includes a second side beam (Figure 1, 10b) having a fore end and an aft end (The fore and aft ends of Figure 1, 10b), spaced a lateral distance from the first side beam (The distance between Figure 1, 10a and 10b), wherein the second side beam has a second longitudinal axis (The longitudinal axis through Figure 1, 10b and the middle of 14b and parallel to the central longitudinal axis of Figure 1, 12) extending longitudinally from the fore end of the second side beam to the aft end of the second side beam, and wherein the first reverser door includes a second offset panel (Figure 1, 24b) positioned proximate the aft end and pivotally mounted to the second side beam at a third pivot point (Figure 3, 26).
Regarding claim 9, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the second reverser door includes a second offset panel (Figure 1, 34d) positioned proximate the aft end and pivotally mounted to the first reverser door at a fourth pivot point (The pin through Figure 1, 18d that connects to 34d).
Regarding claim 10, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the third pivot point is laterally opposite the first pivot point and wherein the fourth pivot point is laterally opposite the second pivot point (Figure 1 shows the first and third pivot points laterally opposite and the second and fourth laterally opposite).
Regarding claim 11, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the first hinge line extends through the first pivot point and the third pivot point, wherein the second hinge line extends through the second pivot point and the fourth pivot point and wherein the first hinge line is parallel to the second hinge-line.
Regarding claim 12, Nelson discloses the invention as claimed.  
Nelson further discloses a first actuator (Figure 1, 46a) having a first end (The end of Figure 1, 46a which houses 44a in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1, 42a) connected to the first reverser door and a second actuator (Figure 1, 46b) having a first end (The end of Figure 1, 46b which houses 44b in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1, 42b) connected to the second reverser door.
Regarding claim 14, Nelson discloses a pivot door thrust reverser (Figure 1), comprising: 
a frame (Figure 1, 12, 10a, 10b, 14a, 14b) having a central axis (The central axis of Figure 1, 12), a first side beam (Figure 1, 10a) and a second side beam (Figure 1, 10b), the second side beam positioned on an opposite side of the central axis from the first side beam (The first and second side beams are on laterally opposite sides with respect to the central axis); 
a first reverser door (Figure 1, 30a, 34a, 34b, 24a, 24b, 18a, 18b, 18c, 18d) pivotally mounted to the first side beam and to the second side beam at a first hinge line (The hinge line through each Figure 3, 26 of Figure 1, 14a and 14b. For clarification, see Annotated Figure 3, labeled first hinge line); and 
a second reverser door (Figure  1, 30b, 34c, 34d) pivotally mounted to the first reverser door at a second hinge line (The hinge line through the free end of each Figure 1, 18c and 18d where 30b is attached. For clarification, see Annotated Figure 3, labeled second hinge line), 
wherein upon deployment of the thrust reverser, the first hinge line is configured to remain stationary with respect to the frame and the second hinge line is configured to translate aft with respect to the first hinge line (Figure 3 and 5 show the first hinge line being stationary and the second hinge line translating aft).
Regarding claim 15, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the first side beam includes an aft end (The aft end of Figure 1, 10a), wherein the second side beam includes an aft end (The aft end of Figure 1, 10b) and wherein the first reverser door is pivotally mounted to the frame proximate the aft end of the first side beam at a first pivot point (The analogous Figure 3, 26 for 14a).and proximate the aft end of the second side beam at a third pivot point (Figure 3, 26).
Regarding claim 16, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the first reverser door includes a first side (The side of the first reverser door proximate 10a) and a second side (The side of the first reverser door proximate 10b), wherein the second reverser door includes a first side (The side of the second reverser door proximate 10a) and a second side (The side of the second reverser door proximate 10b), wherein the first side of the second reverser door is pivotally mounted to the first side of the first reverser door at a second pivot point (The pin through Figure 1, 18c that connects to 34c) and wherein the second side of the second reverser door is pivotally mounted to the second side of the first reverser door at a fourth pivot point (The pin through Figure 1, 18d that connects to 34d).
Regarding claim 17, Nelson discloses the invention as claimed.  
Nelson further discloses wherein the third pivot point is laterally opposite the first pivot point, wherein the fourth pivot point is laterally opposite the second pivot point (Figure 1 shows the first and third pivot points laterally opposite and the second and fourth laterally opposite), wherein the first hinge line extends through the first pivot point and the third pivot point, wherein the second hinge line extends through the second pivot point and the fourth pivot point and wherein the first hinge line is parallel to the second hinge line.
Regarding claim 18, Nelson discloses the invention as claimed.  
Nelson further discloses a first actuator (Figure 1, 46a) having a first end (The end of Figure 1, 46a which houses 44a in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1, 42a) connected to the first reverser door and a second actuator (Figure 1, 46b) having a first end (The end of Figure 1, 46b which houses 44b in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1, 42b) connected to the second reverser door.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Fournier (US 6256979 as referenced in OA dated 2/5/2020).
Regarding claim 13, Nelson discloses the invention as claimed.
Nelson further discloses wherein the first actuator is a linear actuator and the second actuator is a linear actuator (Figure 1 and 4 show the actuators being linear actuators)
Nelson does not disclose wherein the frame further comprises a bulkhead and wherein the first actuator has the first end connected to the bulkhead and the second end connected to 
However, Fournier teaches wherein a frame (Figure 5, 1) further comprises a bulkhead (The bulkhead of Figure 5, 1 where the top instance 8 mounts) and wherein a first actuator (The top instance of Figure 1, 8) is a linear actuator (Figure 1, 8 is a linear actuator) having a first end (The first end of the top instance of Figure 1, 8 attached to the bulkhead) connected to the bulkhead and a second end (The second end of the top instance of Figure 1, 8 attached to 4) connected to a first reverser door (Figure 1, 4) and wherein a second actuator (The bottom instance of Figure 1, 8) is a linear actuator (Figure 1, 8 is a linear actuator) having a first end (The first end of the bottom instance of Figure 1, 8 attached to the bulkhead) connected to the bulkhead and a second end (The second end of the bottom instance of Figure 1, 8 attached to 5) connected to a second reverser door (Figure 1, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nelson wherein the frame further comprises a bulkhead and wherein the first actuator has the first end connected to the bulkhead and the second end connected to the first reverser door and wherein the second actuator has the first end connected to the bulkhead and the second end connected to the second reverser door as taught by and suggested by Fournier because it has been held that applying a known technique, in this case Fournier’s  mounting of thrust reverser actuators to a frame according to the steps described immediately above, to a known device, in this case, Nelson’s thrust reverser, ready for improvement to yield predictable results, in this case mounting the thrust reverser actuators, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 19, Nelson discloses the invention as claimed.
Nelson further discloses wherein the first actuator is a linear actuator and the second actuator is a linear actuator (Figure 1 and 4 show the actuators being linear actuators)

However, Fournier teaches wherein a frame (Figure 5, 1) further comprises a bulkhead (The bulkhead of Figure 5, 1 where the top instance 8 mounts) and wherein a first actuator (The top instance of Figure 1, 8) is a linear actuator (Figure 1, 8 is a linear actuator) having a first end (The first end of the top instance of Figure 1, 8 attached to the bulkhead) connected to the bulkhead and a second end (The second end of the top instance of Figure 1, 8 attached to 4) connected to a first reverser door (Figure 1, 4) and wherein a second actuator (The bottom instance of Figure 1, 8) is a linear actuator (Figure 1, 8 is a linear actuator) having a first end (The first end of the bottom instance of Figure 1, 8 attached to the bulkhead) connected to the bulkhead and a second end (The second end of the bottom instance of Figure 1, 8 attached to 5) connected to a second reverser door (Figure 1, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nelson wherein the frame further comprises a bulkhead and wherein the first actuator has the first end connected to the bulkhead and the second end connected to the first reverser door and wherein the second actuator has the first end connected to the bulkhead and the second end connected to the second reverser door as taught by and suggested by Fournier because it has been held that applying a known technique, in this case Fournier’s  mounting of thrust reverser actuators to a frame according to the steps described immediately above, to a known device, in this case, Nelson’s thrust reverser, ready for improvement to yield predictable results, in this case mounting the thrust reverser actuators, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 20, Nelson discloses a pivot door thrust reverser (Figure 1), comprising: 
a frame (Figure 1, 12, 10a, 10b, 14a, 14b) having a central axis (The central axis of Figure 1, 12), a first side beam (Figure 1, 10a) extending aft and a second side beam (Figure 1, 10b) extending aft, the second side beam positioned on a laterally opposite side of the central axis from the first side beam (The first and second side beams are on laterally opposite sides with respect to the central axis); 
a lower reverser door (Figure  1, 30b, 34c, 34d, 24c, 24d, 18a, 18b, 18c, 18d) pivotally mounted to the first side beam and to the second side beam at a first hinge line (The hinge line through each Figure 3, 28 of Figure 1, 14a and 14b); 
an upper reverser door (Figure 1, 30a, 34a, 34b) pivotally mounted to the lower reverser door at a second hinge line (The hinge line through the free end of each Figure 1, 18a and 18b where 30a is attached); and 
a first actuator (Figure 1, 46a) having a first end (The end of Figure 1, 46a which houses 44a in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1, 42a) connected to the lower reverser door and a second actuator (Figure 1, 46b) having a first end (The end of Figure 1, 46b which houses 44b in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1, 42b) connected to the upper reverser door,
wherein upon deployment of the thrust reverser, the first hinge line is configured to remain stationary with respect to the frame and the second hinge line is configured to translate aft with respect to the first hinge line (Figure 3 and 5 show the first hinge line being stationary and the second hinge line translating aft).
Nelson does not disclose a frame having forward bulkhead, a first side beam extending aft of the forward bulkhead and a second side beam extending aft of the forward bulkhead.
However, Fournier teaches a pivot door thrust reverser (Figure 1), comprising: 
(Figure 5, 1) having a central axis (Figure 1, X-X’), a forward bulkhead (The bulkhead of Figure 5, 1 where 8 mounts), a first side beam  (Figure 3, 2) extending aft of the forward bulkhead and a second side beam (Figure 3, 3) extending aft of the forward bulkhead, the second side beam positioned on a laterally opposite side (The second side beam is on a laterally opposite side of the central axis from the first side beam) of the central axis from the first side beam; 
a lower reverser door (Figure 1, 5) pivotally mounted to the first side beam and to the second side beam; 
an upper reverser door  (Figure 1, 4) pivotally mounted; and 
a first actuator (The bottom instance of Figure 1, 8) having a first end (The first end of the bottom instance of Figure 1, 8 attached to the bulkhead) connected to the frame and a second end (The second end of the bottom instance of Figure 1, 8 attached to 5) connected to the lower reverser door and a second actuator (The top instance of Figure 1, 8) having a first end (The first end of the top instance of Figure 1, 8 attached to the bulkhead) connected to the frame and a second end (The second end of the top instance of Figure 1, 8 attached to 4) connected to the upper reverser door.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nelson wherein the frame has a forward bulkhead, the first side beam extends aft of the forward bulkhead and the second side beam extends aft of the forward bulkhead as taught by and suggested by Fournier because it has been held that applying a known technique, in this case Fournier’s  mounting of thrust reverser actuators to a frame according to the steps described immediately above, to a known device, in this case, Nelson’s thrust reverser, ready for improvement to yield predictable results, in this case mounting the thrust reverser actuators, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lair (US 2009126340 as referenced in OA dated 6/25/2020) teaches a first pivoting thrust reverser door with an offset panel, and a second pivoting thrust reverser door directly mounted to the offset panel of the first pivoting thrust reverser door.
Schatzki (US 3002342 as referenced in OA dated 6/25/2020) teach two pivoting thrust reversers doors directly mounted to each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EDWIN KANG/Examiner, Art Unit 3741